339 F.2d 215
65-1 USTC  P 9106
UNITED SALT CORPORATION, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 21311.
United States Court of Appeals Fifth Circuit.
Dec. 7, 1964.

Cornelius O. Ryan, Houston, Tex., Kelley, Ryan & Merrill, Houston, Tex., of counsel, for petitioner.
Michael A. Mulroney, Atty., Dept. of Justice, Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Sheldon S. Cohen, Chief Counsel, I.R.S., Eugene F. Colella, Atty., I.R.S., John B. Jones, Jr., Acting Asst. Atty. Gen., Melva M. Graney, Atty., Dept. of Justice, Washington, D.C., for respondent.
Before WISDOM and GEWIN, Circuit Judges, and HANNAY, District Judge.
PER CURIAM.


1
The Tax Court, in a careful, comprehensive, and well documented opinion, held for the Commissioner: for percentage depletion purposes, the required constructive computation of the taxpayer's 'gross income from mining', that is, its gross income from bulk salt (immediately after screening), should be made by multiplying the number of tons of all the salt sold by the average price of the salt sold in bulk form.  The taxpayer's average sales price of the sales actually made in bulk form, which constituted a substantial portion of the taxpayer's total sales, may be treated as the representative market price of salt of like kind and grade to the taxpayer's salt.  40 T.C. 359 (1963).  We have nothing to add to Judge Mulroney's opinion.  The decision is affirmed.